Citation Nr: 0315301	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  99-21 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left foot 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for asthma.

3.  Entitlement to service connection for a respiratory 
disorder on a direct basis. 

4.  Entitlement to service connection for respiratory 
symptoms as a chronic disability resulting from an 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty for training (ADT) from 
August 1980 to December 1980; she served on active duty from 
January 1991 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Philadelphia, 
Pennsylvania Regional Office (RO), which denied claims for 
service connection for "asthma due to an undiagnosed 
illness," and "a condition of the feet."  The veteran 
subsequently raised the issue of entitlement to service 
connection for respiratory symptoms as a chronic disability 
resulting from an undiagnosed illness, and additional 
evidence was obtained.  However, in April 1999 the RO denied 
the claim.  The Board further notes that in an unappealed and 
final decision, dated in October 1996, the RO denied a claim 
for service connection for bronchial asthma.  Finally, in 
January 2003, the RO granted service connection for a right 
foot condition.  The Board has therefore recharacterized the 
issues as stated on the cover page of this decision.  

In February 2001, a hearing was held at the Board before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (2002).


FINDINGS OF FACT

1.  In a decision, dated in April 1995, the RO denied the 
veteran's claim of entitlement to service connection for a 
"feet condition."  

2.  The evidence received since the RO's April 1995 decision, 
which was not previously of record, and which is not 
cumulative of other evidence of record, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a left foot disorder.

3.  The veteran's preexisting hallux valgus was aggravated by 
her service.  

4.  In a decision, dated in October 1996, the RO denied the 
veteran's claim of entitlement to service connection for 
bronchial asthma.  

5.  The evidence received since the RO's October 1996 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for asthma.

6.  The veteran does not have an undiagnosed disability 
manifested by respiratory signs or symptoms; her recurrent 
lung infections are not related to her service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's April 1995 decision denying the veteran's claim for 
service connection for a feet condition; the claim for a left 
foot condition is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2002).  

2.  A left foot disability was aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).  

3.  New and material evidence has not been received since the 
RO's October 1996 decision denying the veteran's claim for 
service connection for bronchial asthma; the claim for 
bronchial asthma is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2002).  

4.  Recurrent lung infections, and a disability manifested by 
respiratory signs or symptoms; were not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a; see also Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -
7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003); 
VAOPGCPREC 1-2003 (May 21, 2003).  For the reasons provided 
below, the Board finds that its consideration of the 
regulations do not prejudice the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's May 1997 rating decision that the 
criteria for service connection for asthma and a foot 
condition had not been met.  The May 1997 rating decision, 
and subsequently dated statement of the case (SOC), and two 
supplemental statements of the case (SSOC's), informed the 
appellant of the evidence needed to substantiate her claims, 
to include her claim for a respiratory condition based on an 
undiagnosed illness.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board concludes that the appellant has been 
informed of the information and evidence needed to 
substantiate these claims and that VA has complied with its 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC), as well as VA and non-VA medical records.  The 
veteran has been afforded examinations for the disabilities 
in issue.  Pursuant to the Board's May 2001 remand, 
additional service medical records from the Army Reserve, and 
VA clinical records from the Altoona VA Medical Center 
(VAMC), were obtained.  In a letter, dated in August 2001, 
the veteran was informed of the VCAA, and of the types of 
evidence which may be probative of her claims.  See also 
January 2003 SSOC.  In the letter, she was informed that, 
provided certain criteria were met, VA would make reasonable 
efforts to obtain relevant records, including medical 
records, employment records, or records from other Federal 
agencies, but that it was ultimately her responsibility to 
ensure that these records were obtained.  38 U.S.C.A. 
§ 5107(a); See 38 C.F.R. § 3.159(c)(1-3) (2002).  The RO 
requested that she identify the names of all holders of 
relevant records, as well as their addresses and the dates 
covered by such records.  However, there is no record of a 
reply that is responsive to this letter.  Given the 
foregoing, there is no issue as to whether VA has complied 
with its duty to notify the appellant of her duties to obtain 
evidence, see Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating these claims.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  


II.  New and Material

In April 1995, the RO denied the veteran's claim of 
entitlement to service connection for "a feet condition."  
There was no appeal, and this decision became final.  See 
38 U.S.C.A. § 7105(c).  In October 1996, the RO denied the 
veteran's claim of entitlement to service connection for 
bronchial asthma.  There was no appeal, and this decision 
became final.  Id.  

However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  38 
U.S.C.A. § 5108.  

Subsequent to the RO's decisions, it appears that additional 
medical records were received.  In a rating decision, dated 
in May 1997, the RO denied service connection for asthma and 
a foot condition.  The veteran has appealed.  In January 
2003, the RO granted service connection for a right foot 
disorder.  Given the foregoing, the Board has framed the 
issues as whether new and material evidence has been 
presented to reopen claims for service connection for a left 
foot disorder, and asthma.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The most recent and final denials of these claims were the 
RO's decision dated in April 1995 (for a left foot condition) 
and the RO's decision dated in October 1996 (for asthma).  
Therefore, the Board must determine if new and material 
evidence has been submitted since the RO's April 1995 (for a 
left foot condition) and the RO's decision dated in October 
1996 (for asthma).  See 38 U.S.C.A. § 5108.  When determining 
whether the evidence is new and material, the specified basis 
for the last final disallowance must be considered.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
A.  Left Foot Condition

The evidence of record at the time of the RO's April 1995 
decision included the veteran's service medical records.  
These records included reports from Lewiston Hospital, dated 
in October 1979 (prior to service) which showed that the 
veteran underwent a modified McBride procedure plus osteotomy 
base of the first metatarsal for what was diagnosed as 
bilateral adductus, prima varus deformity, worse on the 
right.  A letter from Salim Genc, M.D., dated in July 1980, 
noted treatment for severe congenital hallux valgus and 
metatarsus adductus deformity of both feet, and that in 
January 1980, the veteran underwent a bunionectomy, 
osteotomy, first metatarsal, for what was diagnosed as 
metatarsus adductus and bunion deformity, left foot.  An 
entrance examination report, dated in April 1980, showed that 
she was noted to have surgical scars on both feet.  In an 
accompanying report of medical history, the veteran reported 
that she had had her feet operated upon for deformities.  See 
also August 1984 "quadrennial" report of medical history, 
and accompanying report of medical history.  A July 1991 
"demobilization" report showed that her feet were 
clinically evaluated as normal, and in an accompanying report 
of medical history she denied having had foot trouble.  

As for the post-service evidence, a "periodic" examination 
report (Army Reserve), dated in September 1996, showed that 
the veteran's feet were clinically evaluated as normal.  The 
"notes" section noted a history of a fractured left foot in 
1979 with treatment at Lewistown Hospital.  In an 
accompanying report of medical history, she indicated that 
she had had foot trouble.  The other medical evidence 
consisted of a letter from Thomas E. Wheeler, D.P.M., dated 
in October 1994, which noted treatment of bilateral forefoot 
pain, "quite pronated" feet, and that her great toe and 
first metatarsal phalangeal joints may need to be realigned.  
A VA general medical examination report, dated in January 
1995, contained diagnoses that included hallux valgus and 
borderline pes planus.  

At the time of the RO's April 1995 denial of the claim, there 
were no service medical records showing that the veteran was 
treated for foot symptoms during service, and there was no 
competent opinion of record showing that a foot disorder was 
related to her service.  

Evidence received since the RO's April 1995 decision includes 
VA outpatient treatment and examination reports, and reports 
from private health care providers, dated between 1991 and 
2003.  Of particular note, a December 2001 VA foot 
examination report contains diagnoses of degenerative joint 
disease of the feet, hallux valgus, and chronic strain of 
both feet.  The examiner stated, "It is at least as likely 
as not that her foot condition was aggravated by her military 
service."  

This medical evidence was not of record at the time of the 
RO's April 1995 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  The Board further 
finds that this evidence is material evidence.  Specifically, 
the VA examination report contains competent evidence 
indicating that the veteran may have a left foot condition as 
a result of her service.  Accordingly, this evidence pertains 
to the evidentiary defects which were the basis for the RO's 
April 1995 decision.  The Board therefore finds that the 
submitted evidence bears directly and substantially upon the 
issue at hand, that this evidence is probative of the issue 
at hand, and is material.  See e.g., Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  The claim for a left foot 
condition is therefore reopened.  

B.  Asthma

The evidence of record at the time of the RO's October 1996 
decision included the veteran's service medical records.  An 
entrance examination report, dated in April 1980, showed that 
her lungs and chest were clinically evaluated as normal.  In 
an accompanying report of medical history, the veteran denied 
having asthma or shortness of breath.  See also August 1984 
"quadrennial" report of medical history, and accompanying 
report of medical history; July 1988 report of medical 
history; July 1991 "demobilization" examination report.  

As for the post-service evidence, a "periodic" examination 
report (Army Reserve), dated in September 1996, showed that 
the veteran's lungs and chest were clinically evaluated as 
normal.  The "notes" section noted a history of bronchial 
asthma, with a three-day treatment at the Lewistown Hospital 
in 1995.  In an accompanying report of medical history, she 
indicated that she had had asthma, and shortness of breath, 
and that she used Prevental when needed.  Records from the 
Lewistown Hospital, dated in 1994, showed treatment for 
shortness of breath, with diagnoses of acute bronchospasm, 
and a notation of acute bronchitis .  The reports also note 
that she denied having a history of asthma.  A letter from 
Dr. Mariano M. Iberico, M.D., dated in May 1996, states that 
the veteran had been treated for two years for bronchial 
asthma, and indicates that she had purulent bronchitis.  

At the time of the RO's October 1996 denial of the claim, 
there were no service medical records showing that the 
veteran was treated for asthma symptoms during service, and 
there was no competent opinion of record showing that asthma 
was related to her service.  

Evidence received since the RO's October 1996 decision 
includes VA outpatient treatment and examination reports, and 
reports from private health care providers, dated between 
1991 and 2003.  These reports show that the veteran received 
treatment for respiratory conditions that included asthma 
beginning in 1994.  See e.g., letter from Jose R. Acosta, 
M.D., dated in August 1996, and accompanying treatment 
reports; reports from Sally M. Wooten, M.D., dated in October 
1997 and March 2001, and accompanying treatment reports.

This medical evidence was not of record at the time of the 
RO's October 1996 decision, is not cumulative, and is "new 
" within the meaning of 38 C.F.R. § 3.156.  However, the 
Board finds that this evidence is not material evidence.  
Specifically, none of this evidence contains competent 
evidence showing that the veteran has asthma that is related 
to her service.  In this regard, the only competent opinion 
of record is found in a VA respiratory examination report, 
dated in December 2001, which shows that the examiner stated 
that the veteran's asthma (as well as her recurrent 
respiratory tract infections) developed approximately one 
year after she returned from the Gulf War (i.e, about July 
1992) (the veteran's discharge (DD Form 214) indicates that 
she returned from Southeast Asia in July 1991).  Accordingly, 
this evidence does not pertain to the evidentiary defects 
which were the basis for the RO's October 1996 decision.  The 
Board therefore finds that the submitted evidence does not 
bear directly and substantially upon the issue at hand, that 
this evidence is not probative of the issue at hand, and is 
not material.  See e.g., Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  The claim is therefore not reopened.  


III.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis." 38 C.F.R. § 3.317(a); see also 38 U.S.C.A. § 
1117; 66 Fed. Reg. 56,614-56,615 (November 9, 2001).




A.  Left Foot Disorder

With regard to the veteran's claim for service connection for 
a left foot disorder, private treatment records note that the 
veteran underwent surgery on her feet in 1979 and 1980.  A 
February 2001 hearing transcript notes the veteran's 
contentions that problems with her feet were aggravated by 
the wearing of combat boots during service.  The veteran 
further testified that she broke both feet during basic 
training in 1980.

The December 2001 VA examination report contains diagnoses of 
"degenerative joint disease of the feet," "hallux valgus," 
and "chronic sprain of both feet."  The examiner stated, 
"It is at least as likely as not that her foot condition was 
aggravated by her military service."  Initially, it may be 
commented that it is clear that service connection may not be 
granted for the veteran's hallux valgus on a direct basis, as 
this is a congenital condition.  See 38 C.F.R. §§ 3.303(c), 
4.9 (2002); see also July 1980 letter from Dr. Genc (noting 
treatment for "severe congenital hallux valgus").  However, 
the December 2001 VA examiner's opinion is competent evidence 
showing that the veteran's hallux valgus, even though a 
congenital condition, was aggravated by her service, and 
service connection may therefore be granted on this basis.  
See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) (holding 
that service connection may be granted for a disability that 
resulted from a defect which was subject to a superimposed 
disease or injury during service).  There is no competent 
countervailing evidence of record.  Accordingly, service 
connection for hallux valgus is granted on the basis of 
aggravation.  

B.  Respiratory Disorder (Other Than Asthma)

The Board first notes that, given its determination in part 
II, supra, that new and material evidence has not been 
presented to reopen a claim for service connection for 
asthma, the term "respiratory disorder" is not intended to 
include asthma.  

The veteran argues that she has a respiratory disorder, to 
include respiratory symptoms, as a chronic disability 
resulting from an undiagnosed illness, as a result of her 
service.  

The Board's previous discussion of the medical evidence 
pertaining to the claim for asthma is incorporated herein.  
Briefly stated, the veteran's service medical records, to 
include records from the Army Reserve, show that her lungs 
and chest were clinically evaluated as normal throughout her 
service; to include her July 1991 "demobilization" 
examination report  and a September 1996 "periodic" 
examination report (Army Reserve).  In addition, the claims 
file contains the following evidence:

A VA Persian Gulf Protocol examination report, dated in May 
1996, contains an impression of a normal physical 
examination, with no abnormalities found.  

A December 1997 VA outpatient treatment report shows 
treatment for a lung infection, and notes a history of lung 
infections and that she was taking medications on a regular 
basis.  

A letter from Philip R. Quinn, D.O.P.C., dated in October 
1997, and accompanying treatment reports, show that Dr. Quinn 
states that he treated the veteran for an upper respiratory 
infection on six occasions between June 1992 and December 
1995.  

A February 1998 report contains an assessment of chronic lung 
infections.  

A pulmonary function test, dated in June 1998, contains an 
interpretation noting early small airways obstruction.  

The claims file contains two letters from Sally M. Wooten, 
M.D., dated in October 1997 and March 2001.  These letters 
show that Dr. Wooten essentially states that she began 
treating the veteran in 1994 for complaints that included 
bronchitis.  She states that, "A lot of her symptoms are due 
to upper airway infections and upper airway congestion 
related to chronic rhinitis and bronchitis."  Accompanying 
treatment reports, dated between 1994 and 1998, contain 
assessments that included chronic bronchitis and chronic 
sinusitis.   

A VA respiratory examination report, dated in December 2001, 
shows that the veteran reported a history that included 
treatment for upper respiratory infections on five occasions 
between June 1992 and December 1995.  The diagnoses included 
recurrent respiratory tract infections.  A chest X-ray was 
normal.  An accompanying pulmonary function test report, 
dated in January 2003, contains an interpretation noting 
moderate hypoxemia, and possible early obstructive pulmonary 
impairment.  

The first medical evidence of a respiratory disorder is found 
in reports from Lewistown Hospital, dated in April 1994.  
This is approximately two years and seven months after 
separation from service.  This period without treatment 
weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  In addition, there is no competent 
evidence showing that the veteran has a respiratory disorder 
as a result of her service.  In this regard, the only 
competent opinion is found in the December 2001 VA 
respiratory examination report, which shows that the examiner 
stated that the veteran's recurrent respiratory tract 
infections developed approximately one year after she 
returned from the Gulf War (i.e, about July 1992) (the 
veteran's discharge (DD Form 214) indicates that she returned 
from Southeast Asia in July 1991).  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for a respiratory disorder, and 
that service connection for a respiratory disorder is not 
warranted.  See 38 C.F.R. § 3.303.  

With regard to the claim that the veteran has a respiratory 
disorder due to an undiagnosed illnesses, the Board finds 
that the claim must be denied.  The application of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 has an explicit 
condition that the claim be for a "chronic disability 
resulting from an undiagnosed illness."  38 U.S.C.A. § 1117 
(emphasis added); see also 38 C.F.R. § 3.317(a)(1)(ii).  
Furthermore, the Board points out that under 38 C.F.R. 
§ 3.317 service connection for an undiagnosed illness 
requires objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed at 38 C.F.R. § 3.317(b) (emphasis added).  In this 
case, the evidence shows that the veteran has repeatedly been 
diagnosed with a respiratory disorder (i.e.,asthma/bronchial 
asthma).  She was also diagnosed with recurrent lung 
infections in the December 2001 VA examination report.  In 
addition, the evidence does not show that the veteran has 
objectively exhibited respiratory signs or symptoms which are 
manifestations of an undiagnosed illness.  The Board 
therefore finds that the preponderance of the evidence is 
against the claim.  Accordingly, the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable, and 
the Board finds that the veteran's claim of entitlement to 
service connection for a respiratory disorder due to an 
undiagnosed illness must be denied.  

The Board has considered the veteran's written testimony 
submitted in support of her argument that she has a 
respiratory condition as a result of her service, to include 
as due to an undiagnosed illness.  To the extent that the 
veteran's statements may be intended to represent evidence of 
continuity of symptomatology, without more her statements are 
not competent evidence of a diagnosis or a nexus between a 
respiratory condition and her service.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis, whether she has an undiagnosed 
illness, or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claim for service connection for a respiratory disorder, to 
include as due to an undiagnosed illness, must be denied.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).




ORDER

New and material evidence not having been submitted, the 
claim for service connection for asthma is denied.

Service connection for hallux valgus is granted on the basis 
of aggravation.  

Service connection for a respiratory disorder on a direct 
basis is denied.  

Service connection for respiratory symptoms, as a chronic 
disability resulting from an undiagnosed illness, is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

